Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a planar shape that is at least one of linear or curved, it is not clear what direction or view Applicant asserts to be a planar shape. Examiner asserts that planar is defined as a flat surface on which a straight line joining any two points on it would wholly line or a completely level or flat surface. It is not clear if Applicant intends that the first fins and second fins are flat shapes or that the fins look flat when viewed from a certain angle or direction. For examining purposes, Examiner asserts the planar shape to be a flat surface when viewed from the top. 


Claim Objections

2.	Claim 8 is objected to because of the following informalities:  
a.	Per claim 8, line 4-5, change “a first line defined by the first fin intersects a second line defined by the second fin” to –a first line defined by the second fin intersects a second line defined by the third fin— (the reason is because claim 5 already discloses the limitation).
Appropriate correction is required.

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Stellman et al. US2018/0164042 in view of Zhang et al. US9807906.

	Per claim 1 Stellman et al. teaches a computing device (see fig.1; [0021]), comprising: a heat sink (15) that has a plurality of cooling fins (see fig.2 & 7; [0029]) and a vapor chamber (12); one or more heat-generating electronic devices (14; [0021]-[0022]) that are thermally coupled to the vapor chamber (see fig.2; [0021]-[0022]); and at least one cooling fan (16) configured to direct cooling air across the plurality of cooling fins (see fig.2; [0022]), wherein a first fin (see fig.2 & 7, “first fin closest to fan 16”) included in the plurality of cooling fins (fig.2 & 7) and a second fin (see fig.2 & 7, “last fin away from fan 16”) included in the plurality of cooling fins form a first air passage that has a first air inlet opening (see fig.2, “portion closest to fan 16 is air inlet of fins”) and a first air outlet opening (see fig.2, “portion away from fan 16 is air out of fins”), 
	Stellman et al. does not explicitly teach wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.  
	Zhang et al. however discloses wherein each of the first fin (433, see fig.4B-4C, “first fin”) and the second fin (433, see fig.4B-4C, “second fin”) has a planar shape (see fig.4C, “flat shape when viewed from the top”) that is at least one of linear (see fig.4C, “straight line”) or curved, the first fin is adjacent to the second fin with no intervening fins 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat sink and fins of Stellman et al. to have a first distance between the first fin and the second fin proximate to an inlet opening be less than a second distance between the first fin and the second fin proximate to the first outlet opening as taught by Zhang et al., because it ensures that the flow rate of air from the inlet to the outlet expands due to the minimum resistance, thus allowing an increase in velocity to effectively dissipate a greater amount of heat from the downstream to the upstream which further ensures an effectively cooled computer device.
	Per claim 2 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein the plurality of cooling fins includes an array of radially diverging fins (see fig.4B-4C).  
	Per claim 3 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein the first air inlet opening has a smaller free area than the first air outlet opening (see fig.4B-4C).  
	Per claim 4 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein the at least one cooling fan (16) is mounted on the vapor chamber (12, see fig.2).  
	Per claim 5 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein: each of the first fin and the second fin has a planar shape that is linear (see fig.4A-C); and a first line defined by the first fin intersects a second line defined by the second fin (see fig.4A-4C, “Examiner asserts that a first line and a second line defined by the fins would intersect due to the reducing distance of the fins along the input side”).  
	Per claim 6 Stellman et al. in view of Zhang et al. teaches the computing device of claim 5, wherein the first line is parallel to an airflow direction associated with cooling air flowing through the first air inlet opening (see fig.4A-4C, “Examiner asserts that the first line would be parallel to an airflow direction associated with the cooling air flowing through the first air inlet opening because the channels between each fins would guide the air to the outlet opening in a parallel direction”).  
	Per claim 7 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein: a third fin (see fig.4A-4C, “third fin”) included in the plurality of cooling fins and the second fin (see fig.4A-4C, “second fin”) form a second air passage (see fig.4C) that has a second air inlet opening and a second air outlet opening (see fig.4B-4C; col.6, line 21-39), the third fin is adjacent to the second fin with no intervening fins between the second fin and the third fin (fig.4A-4C), and a third distance between the third fin and the second fin proximate to the second air inlet opening is less than a 
	Per claim 8 Stellman et al. in view of Zhang et al. teaches the computing device of claim 7, wherein: each of the second fin and the third fin has a planar shape that is linear; and a first line defined by the first fin intersects a second line defined by the second fin (see fig.4C, ““Examiner asserts that a first line and a second line of the fins would intersect due to their reducing distance on the input side”).  
	Per claim 9 Stellman et al. in view of Zhang et al. teaches the computing device of claim 8, wherein the first line is parallel to an airflow direction associated with cooling air flowing through the first air inlet opening (see fig.4C) and the second line is parallel to an airflow direction associated with cooling air flowing through the second air inlet opening (see fig.4C).
	Per claim 10 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein the one or more heat-generating electronic devices are mounted on a printed circuit board that is coupled to the vapor chamber ([0022], “Examiner note: the processor has to be mounted on a PCB which would be indirectly coupled to the vapor chamber”).  
	Per claim 11 Stellman et al. in view of Zhang et al. teaches the computing device of claim 1, wherein the heat sink (15), the one or more heat-generating electronic devices (14), and the at least one cooling fan (16) are disposed within a display portion of the computing device (see fig.2).  
	Per claim 12 Stellman et al. in view of Zhang et al. teaches the computing device of claim 11, wherein the display portion is configured to be movably coupled to a 
	Per claim 13 Stellman et al. teaches a display (see fig.2), comprising: a heat sink (15) with a plurality of cooling fins (see fig.2 & 7; [0029]) and a vapor chamber (12); and at least one cooling fan (16) configured to direct cooling air across the cooling fins (see fig.2; [0022]), wherein a first fin (see fig.2 & 7, “first fin closest to fan 16”) in the plurality of cooling fins and a second fin (see fig.2 & 7, “last fin away from fan 16”) in the plurality of cooling fins form a first air passage that has a first air inlet opening (see fig.2, “portion closest to fan 16 is air inlet of fins”) and a first air outlet opening (see fig.2, “portion away from fan 16 is air out of fins”), and 
	Stellman et al. does not explicitly teach wherein each of the first fin and second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first separation between the first fin and the second fin at the first air inlet opening is smaller than a second separation between the first fin and the second fin at the first air outlet opening.  
	Zhang et al. however discloses wherein each of the first fin (433, see fig.4B-4C, “first fin”) and the second fin (433, see fig.4B-4C, “second fin”) has a planar shape (see fig.4C, “flat shape when viewed from the top”) that is at least one of linear (see fig.4C, “straight line”) or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin (see fig.4B-4C), and a first separation between the first fin (433, see fig.4B-C) and the second fin (433, see fig.4B-C) at the first air inlet opening (see fig.4C, “portion proximate to 4331 is the inlet opening”) is smaller than a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat sink and fins of Stellman et al. to have a first distance between the first fin and the second fin proximate to an inlet opening be less than a second distance between the first fin and the second fin proximate to the first outlet opening as taught by Zhang et al., because it ensures that the flow rate of air from the inlet to the outlet expands due to the minimum resistance, thus allowing an increase in velocity to effectively dissipate a greater amount of heat from the downstream to the upstream which further ensures an effectively cooled computer device.
	Per claim 14 Stellman et al. in view of Zhang et al. teaches the display of claim 13, wherein the display is configured to be movably coupled to a base of a computing device that includes a keyboard (see fig.1; [0021], “laptop computer”).  
	Per claim 15 Stellman et al. in view of Zhang et al. teaches the display of claim 13, wherein the plurality of cooling fins includes an array of radially diverging fins (see fig.4C).  
	Per claim 16 Stellman et al. in view of Zhang et al. teaches the display of claim 13, wherein the first air inlet opening has a smaller free area than the first air outlet opening (see fig.4B-4C).  
	Per claim 17 Stellman et al. in view of Zhang et al. teaches the display of claim 13, wherein the at least one cooling fan (16) is mounted on the vapor chamber (12, see fig.2).  
	Per claim 18 Stellman et al. in view of Zhang et al. teaches the display of claim 13, wherein: each of the first fin and the second fin has a planar shape that is linear (see fig.4C); and a first line defined by the first fin intersects a second line defined by the second fin (see fig.4C, ““Examiner asserts that the fins would intersect along a first line due to their reducing distance on the input side”).   
	Per claim 19 Stellman et al. in view of Zhang et al. teaches the display of claim 18, wherein the first line is parallel to an airflow direction associated with cooling air flowing through the first air inlet opening (see fig.4A-4C, “Examiner asserts that the first line would be parallel to an airflow direction associated with the cooling air flowing through the first air inlet opening because the channels between each fins would guide the air to the outlet opening in a parallel direction”).  
	Per claim 20 Stellman et al. in view of Zhang et al. teaches the display of claim 13, wherein: a third fin (see fig.4C, “third fin”) included in the plurality of cooling fins and the second fin form a second air passage (see fig.4C) that has a second air inlet opening and a second air outlet opening (see fig.4C; col.6, line 21-39), the third fin is adjacent to the second fin with no intervening fins between the second fin and the third fin (fig.4C), and a third separation between the third fin and the second fin proximate to the second air inlet opening is less than a fourth separation between the third fin and the second fin proximate to the second air outlet opening (see fig.4C).  

Email Communication

.
Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835